                                                                                                           Case 5:19-cv-07071-SVK Document 141 Filed 07/27/21 Page 1 of 4


                                                                                               1   TUCKER ELLIS LLP
                                                                                                   David J. Steele SBN 209797
                                                                                               2   david.steele@tuckerellis.com
                                                                                                   Howard A. Kroll SBN 100981
                                                                                               3   howard.kroll@tuckerellis.com
                                                                                                   Steven E. Lauridsen SBN 246364
                                                                                               4   steven.lauridsen@tuckerellis.com
                                                                                                   515 South Flower Street
                                                                                               5   Forty-Second Floor
                                                                                                   Los Angeles, CA 90071
                                                                                               6   Telephone:        213.430.3400
                                                                                                   Facsimile:        213.430.3409
                                                                                               7
                                                                                                   DAVIS POLK & WARDWELL LLP
                                                                                               8   Ashok Ramani SBN 200020
                                                                                                   ashok.ramani@davispolk.com
                                                                                               9   Micah G. Block SBN 270712
                                                                                                   micah.block@davispolk.com
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10   Cristina M. Rincon Pro Hac Vice
                                                                                                   cristina.rincon@davispolk.com
                                                                                              11   1600 El Camino Real
                                                                                                   Menlo Park, CA 94025
                                                                                              12   Telephone:     650.752.2000
                                                                                                   Facsimile:     650.752.2111
                                                                                              13
TUCKER ELLIS LLP




                                                                                                   Attorneys for Plaintiffs,
                                                                                              14   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                              15   LEXANALYTICA, PC
                                                                                                   Perry J. Narancic – SBN 206820
                                                                                              16   pjn@lexanalytica.com
                                                                                                   2225 E. Bayshore Road
                                                                                              17   Suite 200
                                                                                                   Palo Alto, CA 94303
                                                                                              18   Telephone:     650.655.2800

                                                                                              19   Attorneys for Defendants,
                                                                                                   ONLINENIC, INC. and DOMAIN ID SHIELD
                                                                                              20   SERVICES CO., LIMITED

                                                                                              21                                 UNITED STATES DISTRICT COURT

                                                                                              22                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                              23   FACEBOOK, INC. and INSTAGRAM, LLC,         Case No. 5:19-cv-07071-SVK

                                                                                              24                        Plaintiffs,           STIPULATION AND [PROPOSED] ORDER
                                                                                                          v.                                  CONCERNING DEFENDANTS’
                                                                                              25                                              PAYMENTS OWED TO SPECIAL MASTER
                                                                                                   ONLINENIC, INC., DOMAIN ID SHIELD
                                                                                              26   SERVICE CO., LIMITED, and XIAMEN           Hon. Susan van Keulen
                                                                                                   35.COM INTERNET TECHNOLOGY CO.,
                                                                                              27   LTD.,

                                                                                              28                        Defendants.

                                                                                                                                                           STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                    CASE NO. 5:19-CV-07071-SVK
                                                                                                            Case 5:19-cv-07071-SVK Document 141 Filed 07/27/21 Page 2 of 4


                                                                                               1          Plaintiffs Facebook, Inc. and Instagram, LLC (collectively, “Plaintiffs”) and Defendants

                                                                                               2   OnlineNIC, Inc. and Domain ID Shield Service Co., Limited (collectively, “Defendants”), through their

                                                                                               3   respective counsel of record, hereby stipulate and request that the Court enter an order as follows:

                                                                                               4          1.      Defendants own certain domain names (“Defendants’ Domain Names”). Attached as

                                                                                               5   Exhibit 1 to this Stipulation is a list of identified domain names owned by Defendants.

                                                                                               6          2.      Defendants will immediately investigate whether they own any additional domain names.

                                                                                               7   They will disclose any such additional names to Plaintiffs within two business days, and the parties shall

                                                                                               8   revise Exhibit 1 accordingly and lodge an updated version of that exhibit with the Court.

                                                                                               9          3.      Defendants will assign the registration of all of Defendants’ Domain Names, free and clear
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10   of any liens or encumbrances, to Plaintiffs as follows:

                                                                                              11                      a. To facilitate the assignment:

                                                                                              12                              i. the registry operator of record for each of Defendants’ Domain Names shall

                                                                                              13                                 change the registrar of record to a registrar selected by Facebook;
TUCKER ELLIS LLP




                                                                                              14                             ii. the registrar of record selected by Plaintiffs shall place Defendants’ Domain

                                                                                              15                                 Names into a user account controlled by Plaintiffs’ counsel (or an agent

                                                                                              16                                 designated by Plaintiffs);

                                                                                              17                             iii. the registrar of record shall update the listed registrant to Plaintiffs’ counsel

                                                                                              18                                 (or an agent designated by Plaintiffs);

                                                                                              19                             iv. Plaintiffs’ counsel may serve a copy of this Stipulated Order on the

                                                                                              20                                 appropriate registry operators and registrars as necessary to facilitate the

                                                                                              21                                 transfer of Defendants’ Domain Names; and

                                                                                              22                             v. Defendants shall cooperate and assist as necessary to facilitate the

                                                                                              23                                 assignment and transfer of Defendants’ Domain Names;

                                                                                              24                      b. Defendants represent and warrant that they own all of Defendants’ Domain Names;

                                                                                              25                      c. Defendants represent and warrant that they have the rights and authority to transfer

                                                                                              26                          all of Defendants’ Domain Names;

                                                                                              27                      d. Defendants will indemnify Plaintiffs for any claims made by any third parties

                                                                                              28                          regarding any of Defendants’ Domain Names;
                                                                                                                                                         2
                                                                                                                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                                  CASE NO. 5:19-CV-07071-SVK
                                                                                                            Case 5:19-cv-07071-SVK Document 141 Filed 07/27/21 Page 3 of 4


                                                                                               1          4.      Following the transfer of Defendants’ Domain Names listed on Exhibit 1, as stated in

                                                                                               2   Paragraph 3, above, and as consideration for the transfer of all of Defendants’ Domain Names, Plaintiffs

                                                                                               3   will pay, within five business days, $74,812 to the Special Master on behalf of Defendants such that

                                                                                               4   Defendants’ balance due to the Special Master will be discharged;

                                                                                               5          5.      Upon full payment of the Special Master’s fees as stated in Paragraph 4, above, Plaintiffs

                                                                                               6   shall file a statement informing the Court that payment has been made;

                                                                                               7          6.      Once Plaintiffs have paid the Special Master as stated in Paragraph 4, above, Plaintiffs will

                                                                                               8   not later seek to claw any such payment back from the Special Master, leaving a motion to enforce the

                                                                                               9   terms of this stipulation as Plaintiffs’ sole remedy for any of Defendants’ non-compliance with this
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10   stipulation’s terms;

                                                                                              11          7.      With respect to the Temporary Restraining Order Freezing Assets, ECF No. 132 (“TRO”),

                                                                                              12   Plaintiffs and Defendants stipulate to the conversion of the TRO into a preliminary injunction that contains

                                                                                              13   identical terms as stated in the TRO and that shall remain in effect until entry of Defendants’ default
TUCKER ELLIS LLP




                                                                                              14   judgment, except that:

                                                                                              15                      a. Defendants can pay to their current counsel of record reasonable fees for legal

                                                                                              16                            services and associated support costs (e.g., third-party discovery vendor fees),

                                                                                              17                            provided that Defendants first provide to Plaintiffs copies of all invoices, redacted

                                                                                              18                            for privilege only, demonstrating the need for payment of those services, and

                                                                                              19                            Defendants shall pay those invoices from the proceeds from registration and

                                                                                              20                            renewal of domain names; and

                                                                                              21                      b. Defendants shall not challenge or seek to dissolve the TRO or Preliminary

                                                                                              22                            Injunction (or any permanent injunction later issued in this action), or any portions

                                                                                              23                            thereof, for any reason, except upon stipulation of the parties;

                                                                                              24          8.      Nothing in this stipulation relates to, excuses, or satisfies any judgment the Court may later

                                                                                              25   issue in this action; and

                                                                                              26          9.      The terms of this stipulation are contingent on the Court approving the stipulation and

                                                                                              27   entering an order embracing all of the stipulation’s terms and conditions.

                                                                                              28
                                                                                                                                                          3
                                                                                                                                                                         STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                                  CASE NO. 5:19-CV-07071-SVK
                                                                                                            Case 5:19-cv-07071-SVK Document 141 Filed 07/27/21 Page 4 of 4


                                                                                               1   SO STIPULATED THROUGH COUNSEL OF RECORD:

                                                                                               2   DATED: July 27, 2021                                 Tucker Ellis LLP
                                                                                               3

                                                                                               4                                                        By: /s/David J. Steele
                                                                                                                                                            David J. Steele
                                                                                               5                                                            Howard A. Kroll
                                                                                               6                                                            Steven E. Lauridsen

                                                                                               7                                                        Davis Polk & Wardwell, LLP
                                                                                                                                                            Ashok Ramani
                                                                                               8                                                            Micah G. Block
                                                                                                                                                            Cristina M. Rincon
                                                                                               9
                                                                                                                                                             Attorneys for Plaintiffs,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                                                                                             FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                              11
                                                                                                   DATED: July 27, 2021                                 LexAnalytica, PC
                                                                                              12

                                                                                              13
TUCKER ELLIS LLP




                                                                                              14                                                        By: /s/Perry J. Narancic
                                                                                                                                                            Perry J. Narancic
                                                                                              15
                                                                                                                                                             Attorneys for Defendants,
                                                                                              16                                                             ONLINENIC, INC. and DOMAIN ID
                                                                                                                                                             SHIELD SERVICES CO., LIMITED
                                                                                              17

                                                                                              18
                                                                                                                                                ATTESTATION
                                                                                              19
                                                                                                          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other signatories
                                                                                              20
                                                                                                   listed and on whose behalf this filing is made concur in the filing of this document and have granted
                                                                                              21
                                                                                                   permission to use an electronic signature.
                                                                                              22
                                                                                                                                                                 /s/David J. Steele
                                                                                              23

                                                                                              24
                                                                                                   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                              25

                                                                                              26
                                                                                                   DATED: ________________________                                  _________________________________
                                                                                              27
                                                                                                                                                                    Susan van Keulen
                                                                                              28                                                                    United States Magistrate Judge
                                                                                                                                                        4
                                                                                                                                                                      STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                               CASE NO. 5:19-CV-07071-SVK
